UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-03883 DWS Communications Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 3/31/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2011(Unaudited) DWS Communications Fund Shares Value ($) Common Stocks 91.2% Communications Equipment 3.1% QUALCOMM, Inc. Spirent Communications PLC Computers & Peripherals 3.5% Apple, Inc.* Hewlett-Packard Co. Media 11.5% Comcast Corp. "A" ITV PLC* Liberty Global, Inc. "A"* (a) Time Warner Cable, Inc. National Carriers 51.3% AT&T, Inc. Belgacom BT Group PLC CenturyLink, Inc. Deutsche Telekom AG (Registered) Freenet AG Hellenic Telecommunications Organization SA Koninklijke (Royal) KPN NV Maxcom Telecomunicaciones SA de CV (Units)* Swisscom AG (Registered) (a) Tele2 AB "B" Telecom Corp. of New Zealand Ltd. Telecom Italia SpA (RSP) Telefonica SA Telekom Austria AG Telenor ASA Verizon Communications, Inc. Semiconductors 1.0% ARM Holdings PLC Software & Applications 0.1% Velti PLC* Wireless Services 20.7% America Movil SAB de CV "L" (ADR) American Tower Corp. "A"* MetroPCS Communications, Inc.* Millicom International Cellular SA NII Holdings, Inc.* Sprint Nextel Corp.* Telefonaktiebolaget LM Ericsson "B" Vodafone Group PLC Total Common Stocks (Cost $115,100,129) Securities Lending Collateral 2.5% Daily Assets Fund Institutional, 0.22% (b) (c) (Cost $3,436,435) Cash Equivalents 5.8% Central Cash Management Fund, 0.17% (b) (Cost $7,873,616) % of Net Assets Value ($) Total Investment Portfolio (Cost $126,410,180) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $127,534,521.At March 31, 2011, net unrealized appreciationfor all securities based on tax cost was $7,258,493.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $10,533,743 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,275,250. (a) All or a portion of these securities were on loan.The value of all securities loaned at March 31, 2011 amounted to $3,297,904 which is 2.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt RSP: Risparmio (Convertible Savings Shares) At March 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) NASDAQ 100 E-Mini Index USD 6/17/2011 77 S&P 500 E-Mini Index USD 6/17/2011 55 Total unrealized appreciation Currency Abbreviations USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Communications Equipment $ $ $ — $ Computers & Peripherals — — Media — National Carriers — Semiconductors — — Software & Applications — — Wireless Services — Other Receivable** — — Short-Term Investments(d) — — Derivatives(e) — — Total $ There have been no significant transfers between Level 1 and Level 2 fair value measurements during the period ended March 31, 2011. (d) See Investment Portfolio for additional detailed categorizations. (e) Derivatives include unrealized appreciation (depreciation) on futures contracts. Level 3 Reconciliation The following is a reconciliation of the Fund's Level 3 investments for which significant unobservable inputs were used in determining value: Other Receivable** Balance as of December 31, 2010 $ Realized gains (loss) — Change in unrealized appreciation (depreciation) Amortization premium/discount — Purchases — (Sales) — Transfers into Level 3 — Transfers (out) of Level 3 — Balance as of March 31, 2011 $ Net change in unrealized appreciation (depreciation) from investments still held as of March 31, 2011 $ Transfers between price levels are recognized at the beginning of the reporting period. **Other receivable represents the fair value of the pending sale of participatory notes for which Lehman Brothers is the counterparty.The fund is in the process of claiming Lehman Brothers. Derivatives The following table presents, by major type of derivative contract, the unrealized appreciation (depreciation) of the Fund's derivative instruments as of March 31, 2011 categorized by the primary underlying risk exposure. Primary Underlying Risk Disclosure Futures Equity Contracts $ ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: DWS Communications Fund, Inc. By: /s/Michael G. Clark Michael G. Clark President Date: May 25. 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Michael G. Clark Michael G. Clark President Date: May 25. 2011 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: May 25. 2011
